Exhibit 10.11
TENTH AMENDMENT AGREEMENT
TENTH AMENDMENT AGREEMENT (this "Agreement") dated as of February 16, 2016 by
and among (1) Seneca Foods Corporation, a New York corporation (the "Parent"),
Seneca Snack Company, a Washington corporation ("Seneca Snack"), Seneca Foods,
LLC, a Delaware limited liability company ("Seneca LLC"), Green Valley Foods,
LLC, a Delaware limited liability company ("Green Valley" and together with the
Parent, Seneca Snack and Seneca LLC, collectively, the "Borrowers"), (2) Marion
Foods, Inc., a New York corporation, Lebanon Valley Cold Storage, LLC, Lebanon
Valley Cold Storage, LP, Portland Food Products Company, Gray & Company and Gray
Glace Products Company (collectively, the "Guarantors" and together with the
Borrowers, collectively, the "Obligors"), (3) the financial institutions party
to the Loan and Security Agreement (as defined below) as lenders (collectively,
the "Lenders" and individually, a "Lender"), and (4) Bank of America, N.A.
("Bank of America") as agent (the "Agent") for the Lenders and as Issuing Bank
with respect to a certain Second Amended and Restated Loan and Security
Agreement dated as of July 20, 2011, by and among the Borrowers, the Guarantors,
the Lenders, the Agent, the Issuing Bank and RBS Citizens, N.A. as Syndication
Agent, as amended by that certain First Amendment Agreement dated as of August
1, 2011, by that certain Second Amendment Agreement dated as of December 20,
2012, by that Third Amendment Agreement dated as of March 5, 2013, by that
certain Fourth Amendment Agreement dated as of December 16, 2013, by that
certain Fifth Amendment Agreement dated as of April 1, 2014, by that certain
Sixth Amendment Agreement dated as of June 17, 2014, by that certain Seventh
Amendment Agreement dated as of November 6, 2014, by that certain Eighth
Amendment Agreement dated as of November 2, 2015 and by that certain Ninth
Amendment Agreement dated as of December 23, 2015 (as further amended, the "Loan
and Security Agreement").
W I T N E S S E T H:
WHEREAS, the Obligors have requested that the Required Lenders agree to amend
certain provisions of the Loan and Security; and
WHEREAS, the Required Lenders have agreed to such amendments, on the terms and
conditions set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
§1. Definitions.  Capitalized terms used herein without definition that are
defined in the Loan and Security Agreement shall have the same meanings herein
as therein.
§2. Ratification of Existing Agreements.  All of the Obligors' obligations and
liabilities to the Agent, the Issuing Bank and the Lenders as evidenced by or
otherwise arising under the Loan and Security Agreement, the Notes and the other
Loan Documents, are, by each Obligor's execution of this Agreement, ratified and
confirmed in all respects.  In addition, by each Obligor's execution of this
Agreement, each of the Obligors represents and warrants that no Obligor has any
counterclaim, right of set-off or defense of any kind with respect to such
obligations and liabilities.
§3. Representations and Warranties.  Each of the Obligors hereby represents and
warrants to the Agent, the Issuing Bank and Lenders that all of the
representations and warranties made by the Obligors in the Loan and Security
Agreement, the Notes and the other Loan Documents are true in all material
respects on the date hereof as if made on and as of the date hereof, except to
the extent that such representations and warranties relate expressly to an
earlier date.
 
1

--------------------------------------------------------------------------------

§4. Conditions Precedent.  The effectiveness of the amendments contemplated
hereby shall be subject to the satisfaction on or before the date hereof of each
of the following conditions precedent:
(a)
Representations and Warranties.  All of the representations and warranties made
by the Obligors herein, whether directly or incorporated by reference, shall be
true and correct on the date hereof except as provided in §3 hereof.

(b)
Performance; No Event of Default.  The Obligors shall have performed and
complied in all respects with all terms and conditions herein required to be
performed or complied with by them prior to or at the time hereof, and there
shall exist no Default or Event of Default.

(c)
Fees and Expenses.  The Borrowers shall have paid the fees and expenses payable
to the Agent and its counsel in connection with this Agreement.

(d)
Delivery.  The Obligors, the Agent and the Required Lenders shall have executed
and delivered this Agreement.

(e)
Other Documents.  The Obligors shall have executed and delivered such further
instruments and taken such further action as the Agent and the Required Lenders
may have reasonably requested, in each case further to effect the purposes of
this Agreement, the Loan and Security Agreement and the other Loan Documents.

§5. Amendment to the Loan and Security Agreement.  The defined term "Permitted
Acquisition" in Section 1.1 of the Loan and Security Agreement is hereby amended
and restated in its entirety to read as follows:
"Permitted Acquisition:  the acquisition of any assets (out of the ordinary
course of business) or any Person, business or division by any Borrower or
Guarantor, provided that each of the following conditions is met with respect to
any such acquisition:
(a)
such Borrower or Guarantor shall have delivered to Agent a statement certified
by the principal financial or accounting officer of the Parent to the effect
that (i) no Default or Event of Default exists, which statement shall be
accompanied by computations, in reasonable detail, evidencing that the Fixed
Charge Coverage Ratio (calculated on a pro forma basis determined in a manner
acceptable to Agent) after giving effect to such acquisition is not less than
1.0 to 1.0 and (ii) Availability is not less than 15% of the Borrowing Base,
both before and after giving effect to such acquisition;

(b)
the consideration for such acquisition shall not include the assumption of
Indebtedness by such Borrower or Guarantor, other than Indebtedness which is
permitted pursuant to Section 10.2.1;

(c)
if such acquisition is an acquisition of a Person, such acquisition shall have
been approved by the board of directors (or other managing board) and
shareholders or members, if applicable, of the Person so acquired or of the
holders of the Equity Interest of the Person so acquired;

(d)
not less than ten (10) Business Days prior to the closing of such acquisition,
such Borrower or Guarantor shall notify Agent of the terms thereof and shall
provide to Agent such information and documents as may be deemed by Agent to be
necessary in order for Agent to determine if the acquisition is a Permitted
Acquisition; and

(e)
either (i) such acquisition is the acquisition of assets only for use in the
same line of business as (or a line of business substantially similar or
complementary to) the line of business of the Borrowers and such assets,
immediately upon the consummation of such acquisition, become Collateral
pursuant to the Security Documents, and the Agent shall, concurrently with the
closing of the acquisition have (or, to the extent not included in the
provisions of Section 7.1, be granted), for the benefit of Secured Parties, a
perfected, first priority security interest in such assets (subject only to
Permitted Liens) or (ii) such acquisition involves the purchase of the Equity
Interests of a Person and each of the following conditions is met:

 
2

--------------------------------------------------------------------------------

(A) such acquisition is either (1) the acquisition of one hundred percent (100%)
of each of the Equity Interests and voting securities of such Person, (2) the
Truitt 50% Acquisition or (3) an acquisition of Equity Interests of a Truitt
Company other than the Truitt 50% Acquisition, provided that, once the Truitt
50% Acquisition has been consummated, (x) there shall be not more than two such
additional acquisitions of Equity Interests of Truitt Companies and (y) all such
additional acquisitions of Equity Interests of Truitt Companies shall be
consummated during the consecutive 12 month period commencing on April 1, 2019;
(B) such Person is either (1) in the same line of business (or a substantially
similar line of business) as the Borrowers or (2) Dundee; and
(C) contemporaneously with the occurrence of such acquisition (other than (x)
the acquisition of Dundee and (y) with respect to clauses (2), (3) and (4)
below, an acquisition of Equity Interests of a Truitt Company if, after giving
effect to such acquisition, such Truitt Company would be deemed not to be a
Subsidiary hereunder), such Borrower or Guarantor shall (1) pledge the Equity
Interests of such Person to Agent, for the benefit of Secured Parties, pursuant
to the Pledge Agreement (or a separate pledge agreement in form and substance
reasonably satisfactory to the Agent) and shall execute such amendment to the
Pledge Agreement (or shall execute a separate pledge agreement, or an amendment
to a separate pledge agreement, in each case in form and substance reasonably
satisfactory to the Agent) as requested by Agent to effectuate such pledge, (2)
cause such acquired Person to guaranty all of the Obligations hereunder by
executing and delivering a Joinder Agreement in accordance with Section 10.1.9,
(3) cause such acquired Person to take all steps as may be necessary or
advisable in the reasonable opinion of Agent to grant to Agent, as applicable,
for the benefit of Secured Parties, a first priority, perfected security
interest in all of its assets which would be deemed Collateral pursuant to the
Security Documents (except that there may exist liens thereon permitted by
Section 10.2.2 hereof and there may exist a prior lien on those assets which
secure Indebtedness of such acquired Person following such Permitted
Acquisition, to the extent permitted under Section 10.2.1 hereof) as collateral
security for such guaranty, pursuant to security documents, mortgages, pledges
and other documents in form and substance reasonably satisfactory to Agent, as
applicable, each of which documents shall be Security Documents hereunder, and
(4) cause such Person to deliver to the Lenders and Agent (x) evidence of proper
or similar corporate authorization and (y) legal opinions with respect to each
of the matters and documents set forth in this clause (C), in each case, in form
and substance reasonably satisfactory to Agent and the Required Lenders."
§6. Miscellaneous Provisions.
(a)
Except as otherwise expressly provided by this Agreement, all of the respective
terms, conditions and provisions of the Loan and Security Agreement, the Notes
and the other Loan Documents shall remain the same.  The Loan and Security
Agreement, as amended hereby, shall continue in full force and effect, and this
Agreement and the Loan and Security Agreement shall be read and construed as one
instrument.

(b)
THIS AGREEMENT, UNLESS OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT
GIVING EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).

 
3

--------------------------------------------------------------------------------

(c)
This Agreement may be executed in any number of counterparts, but all such
counterparts shall together constitute but one instrument.  In making proof of
this Agreement it shall not be necessary to produce or account for more than one
counterpart signed by each party hereto by and against which enforcement hereof
is sought.  A facsimile or other electronic transmission of an executed
counterpart shall have the same effect as the original executed counterpart.

[Remainder of Page Intentionally Left Blank - Signature Pages Follow]


4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Tenth Amendment
Agreement as of the date first set forth above.
SENECA FOODS CORPORATION




By:/s/Timothy Benjamin 
Name: Timothy Benjamin
Title: CFO
SENECA SNACK COMPANY




By:/s/Timothy Benjamin 
Name: Timothy Benjamin
Title: CFO
SENECA FOODS, LLC




By:/s/Timothy Benjamin 
Name: Timothy Benjamin
Title: CFO
MARION FOODS, INC.




By:/s/Timothy Benjamin 
Name: Timothy Benjamin
Title: CFO
LEBANON VALLEY COLD STORAGE, LLC




By: /s/Timothy Benjamin
Name: Timothy Benjamin
Title: CFO
LEBANON VALLEY COLD STORAGE, LP
By:Lebanon Valley Cold Storage, LLC,
Its General Partner




By:/s/Timothy Benjamin 
Name: Timothy Benjamin
Title: CFO
GREEN VALLEY FOODS, LLC


5

--------------------------------------------------------------------------------

By:/s/Timothy Benjamin  
Name: Timothy Benjamin
Title: CFO
PORTLAND FOOD PRODUCTS COMPANY


By:/s/Timothy Benjamin  
Name: Timothy Benjamin
Title: Treasurer
GRAY & COMPANY


By:/s/Timothy Benjamin  
Name: Timothy Benjamin
Title: Treasurer
GRAY GLACE PRODUCTS COMPANY


By:/s/Timothy Benjamin  
Name: Timothy Benjamin
Title: Treasurer


BANK OF AMERICA, N.A.,
as Agent, Lender and Issuing Bank




By:/s/Edgar Ezerins  
Name: Edgar Ezerins
Title:  SVP


CITIZENS BUSINESS CAPITAL, a division of CITIZENS ASSET FINANCE, INC., (f/k/a
RBS CITIZENS BUSINESS CAPITAL, a division of RBS ASSET FINANCE, INC., a
subsidiary of RBS CITIZENS, N.A.), as a Lender




By:/s/ Peter Yelle  
Name: Peter Yelle
Title: Vice President


COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., "RABOBANK NEDERLAND", NEW
YORK BRANCH, as a Lender




6

--------------------------------------------------------------------------------

By:/s/Aurelie Vancauwenberghe  
Name: Aurelie Vancauwenberghe
Title: Vice President
By:/s/Chris Grimes  
Name: Chris Grimes
Title: Executive Director




MANUFACTURERS AND TRADERS TRUST COMPANY, as a Lender




By:/s/Brian Bennett  
Name: Brian Bennett
Title: Assistant Vice President


U.S. BANK NATIONAL ASSOCIATION,
as a Lender




By:/s/John R. LePage  
Name: John R. LePage
Title: Vice President


WELLS FARGO BANK, N.A., as a Lender




By:/s/Krista Mize  
Name: Krista Mize
Title: Authorized Signatory


BMO HARRIS BANK N.A., as a Lender




By:/s/Quinn Heiden  
Name: Quinn Heiden
Title: Director


7

--------------------------------------------------------------------------------



SCHEDULE 1.1
to
Second Amended and Restated Loan and Security Agreement
COMMITMENTS OF LENDERS
Lender
 
Commitment for the period from April 1 through and including July 31 of each
year
   
Commitment for the period from August 1 through and including March 31 of each
year
   
Percentage of Aggregate Commitments of all Lenders
 
Bank of America, N.A.
 
$
106,073,684
   
$
125,962,500
     
26.51842
%
Citizens Business Capital, a division of Citizens Asset Finance, Inc. (f/k/a RBS
Citizens Business Capital, a division of RBS Asset Finance, Inc., a subsidiary
of RBS Citizens, N.A.)
 
$
50,526,316
   
$
60,000,000
     
12.63158
%
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., "Rabobank Nederland", New
York Branch
 
$
62,000,000
   
$
73,625,000
     
15.50000
%
Manufacturers and Traders Trust Company
 
$
48,800,000
   
$
57,950,000
     
12.20000
%
U.S. Bank National Association
 
$
50,800,000
   
$
60,325,000
     
12.70000
%
Wells Fargo Bank, N.A.
 
$
35,000,000
   
$
41,562,500
     
8.75000
%
BMO Harris Bank N.A.
 
$
28,800,000
   
$
34,200,000
     
7.20000
%
GE Asset Based Master Note LLC
 
$
18,000,000
   
$
21,375,000
     
4.50000
%
Total
 
$
400,000,000
   
$
475,000,000
     
100
%



8

--------------------------------------------------------------------------------

 